RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                              File Name: 07a0216p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                     X
             Petitioner-Appellant/Cross-Appellee, -
 ALAN GEBOY,
                                                      -
                                                      -
                                                      -
                                                          Nos. 05-3200/3201
         v.
                                                      ,
                                                       >
 ANTHONY BRIGANO, Warden,                             -
            Respondent-Appellee/Cross-Appellant. -
                                                     N
                      Appeal from the United States District Court
                     for the Southern District of Ohio at Columbus.
                    No. 03-00552—George C. Smith, District Judge.
                                           Submitted: July 17, 2006
                                     Decided and Filed: June 11, 2007
             Before: BOGGS, Chief Judge; COLE, Circuit Judge; ROSEN, District Judge.*
                                              _________________
                                                   COUNSEL
ON BRIEF: Stuart A. Cole, OFFICE OF THE ATTORNEY GENERAL, Columbus, Ohio, for
Appellee. Alan Geboy, Lebanon, Ohio, pro se.
                                              _________________
                                                  OPINION
                                              _________________
         ROSEN, District Judge.
                                             I. INTRODUCTION
        Petitioner/Appellant/Cross-Appellee Alan Geboy was tried and convicted by a Union
County, Ohio jury on nine counts of gross sexual imposition, two counts of felonious sexual
penetration, and five counts of rape, while being acquitted on two other counts of felonious sexual
penetration. These charges arose from allegations that Petitioner sexually abused his biological
daughter over an eleven-year period from 1988 to 1999, when his daughter was between the ages
of eight and nineteen years old. Following his conviction, Petitioner was sentenced to life
imprisonment for each count of felonious sexual penetration, as well as a combined term of over
fifty-three years of imprisonment for the remaining fourteen counts.

         *
          The Honorable Gerald E. Rosen, United States District Judge for the Eastern District of Michigan, sitting by
designation.


                                                          1
Nos. 05-3200/3201                        Geboy v. Brigano                                            Page 2


         After exhausting his state remedies, Petitioner commenced the present habeas action under
28 U.S.C. § 2254, advancing five claims of constitutional error. The district court granted the writ
as to the first of Petitioner’s claims, but found that his remaining claims lacked merit. The
Respondent warden, Anthony Brigano, now appeals this grant of relief to Petitioner, and Petitioner,
in turn, challenges the dismissal of his remaining claims. For the reasons set forth below, we reverse
the district court’s grant of relief to Petitioner and affirm the district court’s denial of relief as to the
two other claims for which Petitioner has secured a certificate of appealability.
                         II. FACTUAL AND PROCEDURAL BACKGROUND
A.      The Facts Underlying Petitioner’s State Court Conviction
       The Ohio Court of Appeals summarized the pertinent facts and circumstances of the
underlying state court proceedings as follows:
                 [T]he Logan County Grand Jury returned an eighteen-count indictment
        against [Petitioner], a resident of Bellefontaine, based upon evidence that he had
        been sexually molesting his biological daughter, now twenty-one years[] old, since
        the fall of 1988. [Petitioner] entered a plea of not guilty. Subsequently, the case was
        tried to a jury and [Petitioner] was convicted on all eighteen counts. This court
        reversed that conviction in State v. Geboy, 145 Ohio App. 3d 706, 764 N.E.2d 451,
        2001-Ohio-2214. Thereafter, a second trial commenced in March 2002, at which
        time the state presented1 testimony from seven witnesses, including the alleged
        victim, hereinafter D.D.[ ]
                 According to D.D., [Petitioner] began exposing himself to her when she was
        eight years old. She alleged that, over time, the abuse escalated from fondling and
        rubbing to oral sex and then ultimately to vaginal penetration. While in her first
        quarter of college at The Ohio State University, Lima Campus, a friend, Josh
        McKinley, confronted D.D. with suspicions that she was being sexually abused.
        D.D. admitted to McKinley that her father was abusing her, but made him swear not
        to tell. Initially, the boy complied with her request. However, after an incident in
        which D.D. alleged her father accosted her in the shower, McKinley drove to
        Bellefontaine from Lima and confided what he knew to D.D.’s older sister, Kelly.
        Kelly confronted D.D. with the information and escorted her to the police to file a
        report.
               [Petitioner] presented eight witnesses in his defense. Ultimately, the jury
        found [Petitioner] guilty of all but two counts contained in the indictment.
State v. Geboy, No. 14-02-09, 2003 WL 178616, at *1 (Ohio Ct. App. Jan. 28, 2003). We recount
the factual record in greater detail below, as pertinent to the issues presented on appeal.
B.      Procedural Background
        As noted by the Ohio appellate court, a Logan County, Ohio, grand jury issued an eighteen-
count indictment on April 10, 2000, charging Petitioner Alan Geboy with nine counts of gross sexual
imposition, four counts of felonious sexual penetration, and five counts of rape. These charges were
based upon Petitioner’s alleged sexual abuse of his biological daughter, Jodi Geboy, over an eleven-
year period spanning from 1988 to 1999, when Jodi was between the ages of eight and nineteen
years old. Petitioner initially was found guilty on all eighteen counts, but this conviction was

        1
            The Ohio Court of Appeals refers to Petitioner’s daughter, Jodi Geboy, as D.D.
Nos. 05-3200/3201                   Geboy v. Brigano                                               Page 3


overturned by the Ohio Court of Appeals on the ground that the prosecutor improperly commented
upon and elicited testimony regarding Petitioner’s failure to profess his innocence to the authorities.
See State v. Geboy, 764 N.E.2d 451, 458-59 (Ohio Ct. App. 2001).
        Following a successful effort to transfer venue in light of extensive local publicity, Petitioner
was retried by a Union County, Ohio jury and found guilty on all counts except two of the four
counts of felonious sexual penetration. Petitioner subsequently was sentenced to life imprisonment
for each of the two counts of felonious sexual penetration, plus consecutive prison terms totaling
fifty-three years and three months for the remaining counts. On appeal, the Ohio Court of Appeals
rejected Petitioner’s various challenges to his convictions, but remanded for resentencing in light
of the trial court’s failure to make a sufficient record of its reasons for imposing consecutive
sentences. On remand, the trial court imposed the same sentence, and Petitioner’s remaining state
court appeals were unavailing.
       Petitioner then commenced the present action on June 18, 2003 by filing a petition for a writ
of habeas corpus under 28 U.S.C. § 2254 in the United States District Court for the Southern District
of Ohio. In his petition, Petitioner asserted five claims for relief:
                1) that the evidence was insufficient to sustain Petitioner’s conviction of the
        felonious sexual penetration offenses charged in counts nine and ten of the
        indictment, where he did not live at the family home during the relevant time periods
        in the fall of 1992, and where there purportedly was no evidence of sexual abuse
        outside the home;
               2) that the evidence was insufficient to establish Petitioner’s guilt of the rape
        charged in count seventeen of his indictment, where there allegedly was no proof of
        sexual abuse during the relevant time period;
               3) that the evidence was insufficient to sustain Petitioner’s conviction of the
        rapes charged in counts thirteen through seventeen of his indictment, in light of the
        purported absence of proof of force;
                4) that Petitioner’s trial counsel provided ineffective assistance by failing to
        object to prosecutorial misconduct and improper evidence, both of which purportedly
        operated to unfairly bolster the credibility of Petitioner’s daughter; and
               5) that Petitioner was denied a fair trial and his right to confront his accusers
        through the trial court’s decision to admit into evidence a chart prepared by the
        prosecutor.
(See 6/18/2003 Petition for Writ of Habeas Corpus, J.A. at 5-19.)
        The matter was referred to a magistrate judge. On May 12, 2004, the magistrate judge issued
a report and recommendation (“R & R”) recommending that the petition be granted as to claim one,
but that the remainder of the Petitioner’s claims be dismissed as lacking in merit. Both Petitioner
and the Respondent warden, Anthony Brigano, filed objections to the R & R. In an opinion and
order dated December 9, 2004, the district court overruled the parties’ objections, adopted the R &
R, and granted the petition as to claim one. That same day, the court entered a final judgment
vacating Petitioner’s convictions of the felonious sexual penetration offenses charged in counts nine
and ten of the indictment, and dismissing the remainder of Petitioner’s claims.
        Both Petitioner and Respondent now appeal from the district court’s rulings. Respondent
seeks to overturn the district court’s grant of relief under claim one of the habeas petition.
Petitioner, who was represented by counsel in the district court but is now proceeding pro se, seeks
Nos. 05-3200/3201                  Geboy v. Brigano                                                 Page 4


to reverse the district court’s dismissal of his remaining four claims for relief. The district court
granted a certificate of appealability (“COA”) limited to Petitioner’s challenges to the dismissal of
claims two and five of his petition, and this court subsequently denied Petitioner’s request for an
expanded COA encompassing claims three and four of the petition. Accordingly, only claims one,
two, and five of the petition are presently before us. We now turn to these matters.
                                          III. ANALYSIS
A.     The Standards Governing Federal Habeas Review of Challenges to a State Court
       Conviction
        When considering a district court’s decision to grant or deny a habeas corpus petition, we
review findings of fact for clear error and conclusions of law de novo. Hicks v. Straub, 377 F.3d
538, 551 (6th Cir. 2004), cert. denied, 544 U.S. 928 (2005). Because the federal habeas petition in
this case was filed after the effective date of the Antiterrorism and Effective Death Penalty Act of
1996, Pub. L. No. 104-132, 110 Stat. 1214 (“AEDPA”), its provisions govern here. See Hicks, 377
F.3d at 551.
        Where, as here, the claims raised in a federal habeas petition have been addressed on the
merits by the state court, relief cannot be granted unless the state court’s adjudication of a claim
“(1) resulted in a decision that was contrary to, or involved an unreasonable application of, clearly
established Federal law, as determined by the Supreme Court of the United States; or (2) resulted
in a decision that was based on an unreasonable determination of the facts in light of the evidence
presented in the State court proceeding.” 28 U.S.C. § 2254(d). As to the first part of this standard,
the Supreme Court recently explained:
       A state-court decision is contrary to this Court’s clearly established precedents if it
       applies a rule that contradicts the governing law set forth in our cases, or if it
       confronts a set of facts that is materially indistinguishable from a decision of this
       Court but reaches a different result. A state-court decision involves an unreasonable
       application of this Court’s clearly established precedents if the state court applies this
       Court’s precedents to the facts in an objectively unreasonable manner.
Brown v. Payton, 544 U.S. 133, 141, 125 S. Ct. 1432, 1438-39 (2005) (citations omitted). With
these standards in mind, we turn first to Respondent’s appeal of the district court’s grant of relief
to Petitioner on claim one of his habeas petition.
B.     The Ohio Court of Appeals Did Not Render a Decision Contrary to Clearly Established
       Federal Law in Upholding Petitioner’s Convictions Under Counts Nine and Ten of the
       Indictment Despite a Variance Between the Bill of Particulars and the Evidence at
       Trial.
        Although the district court found that four of the five claims in Petitioner’s habeas petition
were lacking in merit, it granted him relief on claim one, in which Petitioner challenged the
sufficiency of the evidence to sustain his conviction of the felonious sexual penetration offenses
charged in counts nine and ten of the indictment. In particular, Petitioner argued, and the district
court agreed, that a bill of particulars supplied by the State operated to limit the location of these
offenses to the family home shared by Petitioner and the alleged victim, his daughter Jodi. Because
Petitioner was separated from his wife during the time period in the fall of 1992 when these two
offenses allegedly were committed, and because there was no evidence at trial that he lived at or
visited the family home during this period, the district court held that the evidence was insufficient
to establish Petitioner’s guilt of these offenses. Respondent now challenges this ruling, contending
that it rests upon a misapprehension of the legal significance of the discrepancy between the
allegations set forth in the bill of particulars and the evidence introduced at trial. We agree.
Nos. 05-3200/3201                        Geboy v. Brigano                                                  Page 5


        As an initial matter, it is clear that neither the indictment nor the underlying Ohio statute that
Petitioner was charged with violating places any relevant restriction upon the location where the
charged offenses of felonious sexual penetration must have occurred. Count nine of the indictment
charges that “between the dates of September 1, 1992, and October 1, 1992,” and within “the County
of Logan,” Petitioner “without privilege to do so and purposely by force or threat of force, did insert
any part of the body into the vaginal cavity of another who is not the spouse of the offender when
the other person is less than 13 years of age, . . . in violation of Ohio Revised Code Section
2907.12(A)(1)(b).” (Indictment at 2, J.A. at 46.) Count ten reads essentially the same, except that
the offense charged in that count allegedly occurred “between the dates of October 1, 1992, and
November 1, 1992.” (Id. at 3, J.A. at 47.) Apart from the limitation to Logan County —a limitation
that Petitioner does not challenge — these two counts do not specify that the charged offenses
occurred at any particular locations.
       Similarly, the Ohio statute cited in these counts does not dictate that the offense of felonious
sexual penetration must occur at any particular location. At the time that Petitioner allegedly
committed the offenses charged in counts nine and ten, this statute provided in pertinent part:
                (A)(1) No person, without privilege to do so, shall insert any part of the body
        or any instrument, apparatus, or other object into the vaginal or anal cavity of another
        who is not the spouse of the offender or who is the spouse of the offender but is
        living separate and apart from the offender, when any of the following applies:
                                                       ****
                         (b) The other person is less than thirteen years of age,
                   whether or not the offender knows the age of the other person.
                                                       ****
                (B) Whoever violates this section is guilty of felonious sexual penetration,
        an aggravated felony of the first degree. If the offender under division (A)(1)(b) of
        this section purposely compels the victim to submit by force or threat of force,
        whoever violates division (A)(1)(b) of this section shall be imprisoned for life.
Ohio Rev. Code Ann. § 2907.12 (West 1995).2 Plainly, nothing in this statute indicates that location
is an element of the offense of felonious sexual penetration.
        Just as clearly, however, the bill of particulars supplied by the State of Ohio in this case does
specify a location at which the offenses charged in the indictment allegedly occurred. The bill of
particulars states, in pertinent part:
               The facts in these Counts started when the Defendant’s daughter, Jodi Geboy,
        was approximately eight years of age. Jodi was born on 6/25/80. The Defendant
        began touching Jodi on her erogenous zones against her will. This activity started
        and continued between the dates of September 1, 1988, and October 1, 1991.[3]
                                                        ****


        2
          This statute was repealed effective September 3, 1996, and the offense of felonious sexual penetration was
merged into the offense of rape, codified at Ohio Rev. Code Ann. § 2907.02.
        3
            The end date of this time period was later amended to June 30, 1999.
Nos. 05-3200/3201                       Geboy v. Brigano                                                     Page 6


                 Counts 9 through 12 involve the Defendant having sexual conduct with his
         daughter. This Defendant abused the victim on a regular and on-going basis. The
         sexual conduct involves digital penetration, wherein the Defendant inserted his
         fingers into the vaginal cavity of his child.
                                                       ****
                 The State’s evidence will establish that the victim was forced to engage in all
         of the activities that the Defendant is indicted for. The difference in size and age
         between the two constitutes the physical force used in these crimes. Psychological
         force was used by the Defendant. The relationship between the perpetrator and
         victim in this case is that of parent and child. The child’s will was overcome by fear,
         duress and intimidation that was exercised upon her by the Defendant. The
         Defendant threatened the victim using a number of tactics throughout the course of
         the on-going abuse.
               The crimes were committed in Logan County, Ohio, at the home of the
         Defendant and victim.
(Petitioner’s 8/18/2005 Traverse, Ex. 1, 5/9/2000 Bill of Particulars at 1-2 (emphasis added).)4
        If the last sentence of the bill of particulars is construed as referring exclusively to the family
home at 1169 County Road 200 in Bellefontaine, Ohio, where Petitioner’s daughter Jodi spent her
childhood years, and where Petitioner also resided for most of the relevant period from 1988 to
1999, then it cannot be said that the evidence at trial established that the offenses charged in counts
nine and ten of the indictment were committed at this location. The testimony of the victim herself,
Petitioner’s daughter Jodi, is the principal source of evidence on this point. In her testimony at trial,
Jodi described Petitioner’s escalating acts of sexual abuse throughout her childhood years, beginning
with incidents during Jodi’s grade-school years, when she was between the ages of eight and eleven
years old, in which Petitioner would expose himself to her, make her touch his penis, and feel her
breasts, and concluding in her teenage years when Petitioner made her perform5 oral sex on him and
engage in sexual intercourse with him. (See 3/14/2002 Trial Tr. at 492-97.) With regard to the
specific time period referenced in counts nine and ten of the indictment, when Jodi was twelve years
old and in middle school, she testified that Petitioner would “put[] his fingers down in [my] vaginal
area inside and on the outside, and he would rub himself on me.” (Id. at 496.)
        When asked at trial how frequently this sort of conduct occurred through the course of the
eleven-year (1988-99) time period referenced in the indictment, Jodi testified that “[m]ost of the
time something happened every day,” and that “there was something that happened every day.” (Id.
at 515.) Defense counsel then returned to this subject on cross-examination:
         Q:       . . . . I heard you say on direct examination that was happening every day
                  after school. Do you recall that testimony?
         A:       Yes.



         4
          Unfortunately, the bill of particulars was not included in the joint appendix provided to this court.
Nonetheless, we have obtained a copy from the district court record.
         5
           Once again, most of the relevant pages of the trial transcript were not included in the joint appendix, but
instead have been obtained from the district court record.
Nos. 05-3200/3201                   Geboy v. Brigano                                             Page 7


        Q:      And are you saying that it was happening every day after school from your
                second grade all the way through high school?
        A:      Yes.
        Q:      Every day after school.
        A:      Not — I mean every day something happened. I don’t — I mean, I’m sure
                there’s days here and there that went by and nothing did, but for the most
                part, yes.
(Id. at 569.)
       Following Jodi’s testimony on direct examination regarding the various sorts of sexual abuse
in which Petitioner had engaged over the years, she then was asked where these incidents had
occurred:
        Q:      Okay. The acts that you’re describing, where did most — most of this take
                place at?
        A:      In our house.
        Q:      Is that the same house that you previously testified about?
        A:      Yes.
        Q:      Did these acts ever occur anywhere else other than inside the family home?
        A:      Yes.
        Q:      Where else?
        A:      In the car if we were on the way to the grocery store. Outside, like behind
                the barn. On vacations sometimes.
        Q:      And in what county did these acts occur?
        A:      Mostly Logan County.
(Id. at 507-08.) Plainly, this testimony exceeds the narrow limitation in the bill of particulars to acts
committed “at the home of the Defendant and victim.”
        In addition to Jodi’s testimony concerning the types and frequency of Petitioner’s sexual
abuse and the locations where these acts were committed, the trial record also includes evidence of
Petitioner’s whereabouts during the time period in the fall of 1992 when he allegedly committed the
offenses charged in counts nine and ten of the indictment. Petitioner’s then-wife (and Jodi’s
mother), Janice Geboy, testified that she and Petitioner were separated in 1992, that Petitioner lived
in an apartment during this period, and that this separation lasted almost a year. (See 3/13/2002
Trial Tr. at 403-04.) Janice Geboy further testified that she saw Petitioner during this period
“[w]hen [she] took the kids over” to his apartment, as well as on other occasions when she and
Petitioner met at his apartment to talk about getting back together. (See id. at 451.) Finally,
Petitioner introduced the testimony of his landlord at the time, Ralph Ruggles, who stated that
Petitioner’s apartment rental spanned from September of 1992 until December of 1993. (See
3/14/2002 Trial Tr. at 649-50.)
Nos. 05-3200/3201                  Geboy v. Brigano                                                Page 8


        Against this evidentiary backdrop, Petitioner argued before the Ohio Court of Appeals, and
again in support of claim one of his federal habeas petition, that the record at trial was insufficient
to sustain his conviction of the offenses charged in counts nine and ten of the indictment. In
particular, Petitioner contended that the jury could not permissibly have found that he committed
these offenses at the family home, as arguably alleged in the bill of particulars, where the record
established that he did not live at the family home when these offenses were committed in the fall
of 1992. Petitioner further asserted that there was no evidence of any act of sexual abuse occurring
at the apartment where he resided at the time.
       In rejecting this challenge, the Ohio Court of Appeals reasoned as follows:
               [Jodi Geboy] testified that from 1988 to 1999 she was continuously molested
       by her father. She described in detail how the abuse began as mere genitalia
       exposure in grade school and then escalated to sexual intercourse by the time she was
       in high school. When asked how often the abuse occurred over an eleven-year time
       span she responded as follows:
                      “Most of the time something happened every day, whether it
               was while I was sitting and doing my homework and he’d come by
               and grab me or something. I mean, there was something that
               happened every day.”
               [Jodi] would have been twelve-years old and in junior high during the time
       frame alleged in counts nine and ten of the indictment. When asked about the
       periods in which her parents separated, [Jodi] testified to remembering separations,
       but could not recall dates. Thereafter, when asked if anything changed as far as type
       of abuse that was occurring, [Jodi] stated that the abuse became more serious as she
       got older and that by junior high he was penetrating her vagina with his fingers and
       mouth. Later, when asked if the abuse ever occurred outside of the family home, the
       victim responded affirmatively and testified to being abused “in the car if we were
       on the way to the grocery store. Outside, like behind the barn. On vacations
       sometimes.”
               Additionally, [Jodi’s] mother testified that during the periods in which she
       was separated from [Petitioner], she would drop [Jodi] off at his apartment for visits
       and that [Petitioner] would occasionally visit the family home. Viewing this
       evidence in a light most favorable to the prosecution, we find sufficient evidence
       such that any rational trier of fact could have found that [Petitioner] committed
       felonious sexual penetration with his daughter during the time he was separated from
       his wife.
               [Petitioner] next argues that even if sufficient evidence existed with regards
       to counts nine and ten, the prosecution was confined to proving abuse in the family
       home as stated in the bill of particulars. Contrary to what [Petitioner] argues, “the
       purpose for giving a bill of particulars is ‘to elucidate or particularize the conduct of
       the accused,’ but not ‘to provide the accused with specifications of evidence or to
       serve as a substitute for discovery.’” State v. Avery (1998), 126 Ohio App. 3d 36, 709
N.E.2d 875, quoting State v. Lawrinson (1990), 49 Ohio St. 3d 238, 239, 551 N.E.2d
1261, 1262. Furthermore, “a certain degree of inexactitude in averments is not
       necessarily fatal to a prosecution in cases dealing with sex offenses against victims
       of tender years.” State v. Lawrinson (1990), 49 Ohio St. 3d at 239, 551 N.E.2d 1261.
Nos. 05-3200/3201                        Geboy v. Brigano                                                      Page 9


                 Even if we were to find that the bill of particulars was not as specific with
         respect to locations as it should have been, the [Petitioner] fails to show prejudice.
         Both the indictment and the bill of particulars give specific dates such that at all
         times [Petitioner] had the ability to defend himself from the allegations of abuse.
         [Petitioner] was aware that he lived outside the family home during the periods
         articulated in counts nine and ten and could have requested a more specific bill of
         particulars with respect to locations. [Petitioner] had the opportunity to cross-
         examine [Jodi] regarding the specific locations of her alleged abuse. Furthermore,
         during closing arguments, [Petitioner’s] trial counsel pointed out to the jury that the
         [Petitioner] lived in an apartment and that the victim never specifically identified the
         apartment as a location of abuse. Clearly, [Petitioner] was not harmed by any
         inconsistencies in the bill of particulars or the indictment.
State v. Geboy, supra, 2003 WL 178616, at *3.
        In granting relief on claim one of Petitioner’s federal habeas petition, the district court found
that the decision of the Ohio Court of Appeals ran afoul of both parts of the two-part AEDPA
standard for federal habeas review of state court rulings. First, the district court held that the state
court’s decision was “based on an unreasonable determination of the facts in light of the evidence
presented in the State court proceeding,” 28 U.S.C. § 2254(d)(2), where the district court was unable
to identify any support in the trial record for the Ohio appellate court’s determination that Petitioner
occasionally visited the family home during the two-month period cited in counts nine and ten of
the indictment. Next, the district court found that the state court’s decision was “contrary to, or
involved an unreasonable application of, clearly established Federal law,” 28 U.S.C. § 2254(d)(1),
to the extent that the state court found that Petitioner was not harmed by the inconsistencies between
the allegations in the bill of particulars and the evidence at trial. In the district court’s view, these
inconsistencies prejudiced Petitioner in his effort to “defend[] himself by arguing that the acts
alleged [in counts nine and ten of the indictment] never took place, and could not have taken place,
since he was not residing in the family home during the time periods at issue.” (District Court
12/9/2004 Op. at 4, J.A. at 694.)
        We readily agree that the Ohio appellate court erred in citing the purported testimony of
Janice Geboy that Petitioner occasionally visited the family home during the time that he and his
wife were separated. Like the district court, we have been unable to identify any such testimony in
the record, nor any other evidence that Petitioner was present at the family home at any time during
this period. As stated earlier, if the bill of particulars is construed as alleging that all of Petitioner’s
crimes, including those charged in counts nine and ten, were committed in the family home, then
it may fairly be said that the evidentiary record fails to support     this allegation as to the felonious
sexual penetration offenses charged in counts nine and ten.6
        We part company with the district court, however, as to the legal significance of this
evidentiary disparity. In his habeas petition and other submissions in the court below, Petitioner
characterized his challenges to his felonious sexual penetration convictions as resting upon the
insufficiency of the evidence to prove these offenses. In assessing such a challenge, a reviewing
court must ask “whether, after viewing the evidence in the light most favorable to the prosecution,


         6
             In the court below, Respondent argued that the reference in the bill of particulars to “the home of the
Defendant and victim” could be construed as encompassing two residences — namely, the family home and the
apartment where Petitioner lived for part of the relevant 1988-99 period referenced in the indictment. It is unclear how
much Respondent gains from this broader construction, however, where Jodi did not identify her father’s apartment as
a place where sexual abuse occurred. In any event, Respondent is no longer advancing this argument on appeal, and our
disposition of this matter on other grounds makes it unnecessary for us to decide whether this is a plausible reading of
the bill of particulars.
Nos. 05-3200/3201                        Geboy v. Brigano                                                      Page 10


any rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979). In a habeas action,
we apply this Jackson standard “through the framework of [28 U.S.C.] § 2254(d).” Martin v.
Mitchell, 280 F.3d 594, 617 (6th Cir.), cert. denied, 537 U.S. 1004 (2002). Further, this standard
must be applied “with explicit reference to the substantive elements of the criminal offense as
defined by state law.” Jackson, 443 U.S. at 324 n.16, 99 S. Ct. at 2792 n.16.
         Because the focus of a sufficiency challenge is on the “essential elements of the crime,”
Jackson, 443 U.S. at 319, 99 S. Ct. at 2789, it would appear unlikely that a discrepancy between a
bill of particulars and the evidence at trial could sustain such a challenge. Under Ohio law —
which, as noted, determines the elements of the offenses charged in this case — the State cannot
permissibly amend an indictment, whether directly or through a bill of particulars, if the result would
be that the offenses charged in the original and amended indictments are different crimes that require
proof of different elements. See Ohio Crim. R. 7(D); see also State v. Vitale, 645 N.E.2d 1277,
1280-81 (Ohio Ct. App. 1994); State v. Barnecut, 542 N.E.2d 353, 356 (Ohio Ct. App. 1988). By
the same token, the State generally may amend an indictment or bill of particulars, even after trial
for the purpose of conforming to the evidence, so long as “no change is made in the name or identity
of the crime charged.” Ohio Crim. R. 7(D); see also State v. Daniel, 647 N.E.2d 174, 180 (Ohio Ct.
App. 1994); State v. Madden, 472 N.E.2d 1126, 1128-29 (Ohio Ct. App. 1984). From these
principles, it readily follows that the sorts of details supplied in a bill of particulars typically do not
qualify as elements of the offenses charged in an underlying indictment. See, e.g., State v. Sellards,
478 N.E.2d 781, 783-84 (Ohio 1985) (distinguishing between an indictment, in which the State
“aver[s] all material facts constituting the essential elements of an offense,” and a bill of particulars,
which serves to “elucidate or particularize the conduct of the accused alleged to constitute the
charged offense”).
        As an example, the Ohio courts have concluded in a number of cases that precise dates and
times were not elements of the charged offenses, and thus need not have been set forth in the
indictment. See, e.g., State v. Lawrinson, 551 N.E.2d 1261, 1262 (Ohio 1990); State v. Grewell, 543
N.E.2d 93, 98-99 (Ohio 1989); Sellards, 478 N.E.2d at 785; Daniel, 647 N.E.2d at 557. Rather, such
information must be provided only upon a defendant’s request for a bill of particulars — and, even
then, only if “the state possesses the specific information requested by the accused” and this
information “is material to the defendant’s ability to prepare and present a defense.” Lawrinson, 551
N.E.2d at 1262. If, as happened here, the State provides more detailed allegations in a bill of
particulars that differ from the evidence at trial, this discrepancy does not elevate these additional
details into “elements” that must have been included in the indictment. See State v. Webb, 596
N.E.2d 489, 491 (Ohio Ct. App. 1991). Instead, the discrepancy is properly characterized as a mere
variance, and the relevant question is whether the defendant was prejudiced by this variance. See
Grewell, 543 N.E.2d at 99 & n.9; Daniel, 647 N.E.2d at 180-81; Webb, 596 N.E.2d at 490-91.7


        7
            Federal law recognizes a similar distinction. As we have explained:
                  The Fifth Amendment guarantees that an accused be tried only on those offenses presented
        in an indictment and returned by a grand jury. The constitutional rights of an accused are violated
        when a modification at trial acts to broaden the charge contained in an indictment. A variance to the
        indictment occurs when the charging terms of the indictment are unchanged, but the evidence at trial
        proves facts materially different from those alleged in the indictment. In contrast, an amendment
        involves a change, whether literal or in effect, in the terms of the indictment. This Circuit has held
        that a variance rises to the level of a constructive amendment when the terms of an indictment are in
        effect altered by the presentation of evidence and jury instructions which so modify essential elements
        of the offense charged that there is a substantial likelihood that the defendant may have been convicted
        of an offense other than that charged in the indictment . . . .
                   While the distinction between a variance and a constructive amendment is sketchy, the
Nos. 05-3200/3201                         Geboy v. Brigano                                                      Page 11


         Applying these principles of Ohio law to the present case, we conclude that the specific
reference in the bill of particulars to “the home of the Defendant and victim” did not operate to
elevate this location to an element of the various offenses charged in the indictment. As noted
earlier, nothing in the indictment or the underlying statute that defines the crime of felonious sexual
penetration indicates that location is an element of this offense. Rather, the statute is silent as to
location, and the indictment alleges only that Petitioner committed his offenses in Logan County.
Petitioner has not suggested that the indictment was deficient under Ohio law for lack of a more
specific location where these offenses allegedly were committed. Consequently, because location
was not an element of the offenses charged in counts nine and ten of the indictment, Petitioner’s
sufficiency challenge need not be evaluated by reference to whether the State proved the allegation
in the bill of particulars that these offenses were committed “at the home of the Defendant and
victim.” It matters only whether a “rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt.” Jackson, 443 U.S. at 319, 99 S. Ct. at 2789 (emphasis
added).
         Viewing Petitioner’s sufficiency challenge in this light, we perceive no defect in the Ohio
court’s resolution of this issue that would warrant federal habeas relief. To be sure, and as the
district court correctly observed, there was no evidence at trial that Petitioner lived at or visited the
family home during the time periods in which he allegedly committed the offenses charged in counts
nine and ten of the indictment. Nonetheless, the Ohio Court of Appeals pointed to the testimony of
Petitioner’s daughter, Jodi, that her father’s acts of sexual abuse were not strictly confined to the
family home, but also occurred at other locations. The state court further noted Jodi’s testimony that
Petitioner sexually abused her nearly every day over an eleven-year period, a time span that
encompassed the two one-month periods specified in counts nine and ten. As explained, any gaps
in this testimony, or in the record generally, as to precisely where this misconduct occurred is
irrelevant to Petitioner’s sufficiency challenge, because nothing in Ohio law holds that location is
an element of the offense of felonious sexual penetration. Accordingly, we find that the Ohio
court’s rejection of Petitioner’s sufficiency challenge was wholly consistent with, and not at all
contrary to, the clearly established federal law governing this subject.
        This leaves only the question whether Petitioner was prejudiced by the variance between the
allegation in the bill8 of particulars and the evidence at trial regarding the precise location of
Petitioner’s offenses. As the Supreme Court has explained, such a variance in proof warrants the
reversal of a conviction only if it “affect[s] the substantial rights of the accused.” Berger v. United
States, 295 U.S. 78, 82, 55 S. Ct. 629, 630 (1935) (internal quotation marks omitted); see also
Chilingirian, 280 F.3d at 712; United States v. Zelinka, 862 F.2d 92, 97 (6th Cir. 1988). A


         consequences of each are significantly different. A variance will not constitute reversible error unless
         substantial rights of the defendant have been affected. A constructive amendment, on the other hand,
         is a variance that is accorded the per se prejudicial treatment of an amendment, because, like an actual
         amendment, it infringes upon the Fifth Amendment’s grand jury guarantee. Consequently, a
         constructive amendment warrants reversal of a conviction.
United States v. Chilingirian, 280 F.3d 704, 711-12 (6th Cir. 2002) (internal quotation marks, citations, and alterations
omitted).
         8
           Notably, in his submissions in the court below, Petitioner disavowed any such claim of an impermissible
variance between the bill of particulars and the evidence at trial, and instead insisted that he was pursuing only a
sufficiency challenge. (See, e.g., Petitioner’s 8/18/2005 Traverse at 10.) The district court, likewise, opined that
Respondent had “mischaracterize[d]” Petitioner’s claim as resting upon adequacy of notice rather than sufficiency of
the evidence. (District Court 12/9/2004 Op. at 2-3.) Nonetheless, the district court recognized, albeit only implicitly,
that the variance between the bill of particulars and the evidence at trial implicated issues beyond sufficiency of the
evidence, as it proceeded to inquire whether Petitioner had been prejudiced by this variance. (See id. at 4.) As we
observed earlier, a showing of prejudice is essential to a claim of an impermissible variance, but is immaterial to a
sufficiency challenge.
Nos. 05-3200/3201                  Geboy v. Brigano                                            Page 12


defendant’s substantial rights are affected where he is “prejudicially surprised” by the variance, or
where it otherwise “prejudice[s] the fairness of [the defendant’s] trial.” United States v. Miller, 471
U.S. 130, 134-35, 105 S. Ct. 1811, 1814 (1985); see also United States v. Ragen, 314 U.S. 513, 526,
62 S. Ct. 374, 380 (1942); Berger, 295 U.S. at 82, 55 S. Ct. at 630; Zelinka, 862 F.2d at 97.
        The Ohio Court of Appeals found no such prejudice, but the district court concluded
otherwise. For its part, the state court found that, because the indictment identified specific ranges
of dates within which Petitioner allegedly committed the offenses charged in counts nine and ten,
this afforded him sufficient notice and opportunity to develop evidence and arguments as to any
discrepancies between the locations of the alleged abuse and his whereabouts during these periods.
See Geboy, 2003 WL 178616, at *3. The state court further observed that Petitioner had availed
himself of this opportunity by cross-examining his daughter Jodi “regarding the specific locations
of her alleged abuse,” and then pointing out during closing argument that he had lived in an
apartment during the relevant periods and that “the victim never specifically identified the apartment
as a location of abuse.” Id. The district court, in contrast, found that Petitioner had been prejudiced
by the variance between the bill of particulars and the evidence at trial, reasoning that he had
“defended himself by arguing that the acts alleged never took place, and could not have taken place,
since he was not residing in the family home during the time periods at issue.” (District Court
12/9/2004 Op. at 4, J.A. at 694.)
        While the reference to a specific location in the bill of particulars surely could have led
Petitioner to adopt the defense that he never visited this location during the periods encompassed
by counts nine and ten of the indictment, we find no basis under the governing AEDPA standards
to disturb the state court’s determination that Petitioner did not, in fact, pursue such a defense at
trial. Petitioner’s principal defense was, quite simply, that the abuse described by his daughter did
not happen. As stated by his counsel near the outset of closing argument, “the issue gets to be, Jodi
said he did it, [Petitioner] said I didn’t.” (3/15/2002 Trial Tr. at 781.) Counsel later described
Petitioner’s “frustrat[ion] . . . in this particular situation because he says I didn’t do it, how do I
prove that I didn’t do it?” (Id. at 785.) Finally, near the conclusion of his closing argument,
Petitioner’s counsel opined that “[t]he issue is can you believe what Jodi had to say?” (Id. at 804.)
        While Petitioner and his counsel did advance an argument based on the evidence of
Petitioner’s whereabouts during the time frame of the offenses charged in counts nine and ten, this
argument actually belies, rather than supports, the notion that Petitioner was somehow misled or
prejudiced by the variance between the bill of particulars and the proof at trial. As noted, Petitioner
adduced evidence, including the testimony of his landlord, that he lived at an apartment rather than
the family home during this period, and nothing in the record indicates that he even visited the
family home during the time that he was separated from his wife. Yet, Petitioner did not point to
this evidence as proof that he could not have committed the offenses charged in counts nine and ten
“at the home of the Defendant and victim,” as alleged in the bill of particulars. Instead, his counsel
cited the absence of any testimony or other evidence “that anything happened at [Petitioner’s]
apartment.” (Id. at 785.) Petitioner’s counsel then explained the significance of this evidentiary
gap:
              I told you about [Petitioner’s landlord]. His testimony was relevant as far as
       counts nine, ten, 11 and 12 when Jodi says through the indictment that there was
       felonious sexual penetration going on, where you heard her say that it happened at
       the house and it happens in the car. Never heard at the apartment.
               And when these counts are filed — with these counts, dates of these counts
       are of a period of time when [Petitioner] was living at an apartment, not at home.
       The fact that that is — I could prove to you that that’s a lie, the fact that they — that
       we have this lie here, helps prove that the rest of this is a lie.
Nos. 05-3200/3201                   Geboy v. Brigano                                            Page 13


(Id. at 801-02.)
        If Petitioner truly had been misled by the allegation in the bill of particulars that his alleged
abuse of his daughter occurred solely “at the home of the Defendant and victim,” there would have
been no reason for Petitioner and his counsel to point to the absence of evidence of abuse at other
locations, such as his apartment. Rather, it would have been enough simply to explain to the jury
that Petitioner could not possibly be guilty of the offenses charged in counts nine and ten, where no
evidence placed him at the specified location of these offenses during the time period encompassed
by these two counts. By emphasizing the absence of evidence of abuse at Petitioner’s apartment,
Petitioner and his counsel plainly elected to pursue a different line of defense — namely, that the
victim’s testimony was not credible because she failed to identify Petitioner’s apartment, where he
lived during the time span encompassed by counts nine through twelve of the indictment, as a
location where any abuse occurred. The variance between the bill of particulars and the evidence
at trial did nothing to undermine or otherwise prejudice this attack upon the credibility of
Petitioner’s daughter.
       Under this record, we cannot say that the decision of the Ohio Court of Appeals was “based
on an unreasonable determination of the facts in light of the evidence presented in the State court
proceeding.” 28 U.S.C. § 2254(d)(2). Nor can we conclude that the state court’s finding of no
prejudice reflected an “unreasonable application” of the federal law governing variances of proof.
28 U.S.C. § 2254(d)(1). Accordingly, we reverse the district court’s grant of relief to Petitioner
under claim one of his habeas petition.
C.      Petitioner Has Failed to Advance Any Arguments in Support of the Issues Properly
        Raised in His Cross-Appeal.
        Having addressed the issue raised in Respondent’s appeal, we now turn to Petitioner’s cross-
appeal. As a threshold matter, Respondent contends in his brief on appeal that we should dismiss
Petitioner’s cross-appeal for failure to file a brief by the court-ordered due date of October 24, 2005.
Petitioner instead filed his appellate brief on December 20, 2005, nearly two months after the
deadline, without in any way acknowledging or explaining this untimely submission. This course
of conduct runs afoul of Sixth Circuit Rule 26, which states that “[t]his Court does not favor
applications for extensions of time for the filing of briefs,” Sixth Circuit Rule 26(b), and which
further provides:
                 Any late documents for which there is a submission deadline and which are
        tendered after that deadline has passed, shall be accompanied by a motion for leave
        to file out-of-time and a memorandum explaining the circumstances. Absent the
        grant of such a motion, the documents will not be acted on.
Sixth Circuit Rule 26(c); see also Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996) (observing
that the “lenient treatment generally accorded to pro se litigants has limits,” and ordinarily does not
extend to a “fail[ure] to comply with an easily understood court-imposed deadline”). Because
Petitioner did not request, much less obtain, leave of this court to file his appellate brief after the
October 24, 2005 due date, our rules seemingly preclude us from considering his untimely
submission.
        We find it unnecessary to decide this question, however, because Petitioner’s brief on appeal
utterly fails to address either of the claims for which he has obtained a certificate of appealability
(“COA”). As noted earlier, the COA granted by the district court was limited to Petitioner’s
challenges to the dismissal of claims two and five of his petition, and this Court subsequently denied
Petitioner’s request for an expanded COA encompassing claims three and four of the petition. Thus,
only two issues are properly before us on Petitioner’s cross-appeal: (i) whether the evidence was
Nos. 05-3200/3201                        Geboy v. Brigano                                                      Page 14


sufficient to establish Petitioner’s guilt of the rape charged in count seventeen of his indictment, and
(ii) whether Petitioner was denied a fair trial and his right to confront his accusers through the state
trial court’s decision to admit into evidence a chart prepared by the prosecutor.
        Petitioner’s untimely brief on appeal notably fails to advance any arguments bearing upon
these issues. Rather, his entire brief is devoted to challenging the admissibility of the testimony of
one of the State’s witnesses, Andrew Stoner. This issue, however, is relevant only to claim four of
Petitioner’s habeas petition, and no COA has been granted as to this claim. As to the claims that are
properly before us, Petitioner has not suggested any defects in the district court’s dismissal of these
claims, much less advanced any sort of argument for the reversal of the district court’s rulings on
these matters. We decline to identify and address the arguments that Petitioner could have made but
did not, and instead find that he has waived any possible challenge to the dismissal of claims two
and five of his habeas petition. See Dillery v. City of Sandusky, 398 F.3d 562, 569 (6th Cir. 2005)
(“It is well-established that issues adverted to in a perfunctory manner, unaccompanied by some
effort at developed argumentation, are deemed waived.” (internal quotation marks and citations
omitted)); see also Coleman v. Shoney’s, Inc., No. 02-5991, 79 F. App’x     155, 156-57 (6th Cir. Oct.
24, 2003) (confirming that this principle applies to pro se litigants).9
                                               IV. CONCLUSION
        For the reasons set forth above, we REVERSE the district court’s grant of relief to Petitioner
Alan Geboy on claim one of his habeas petition, AFFIRM the denial of relief as to claims two and
five of this petition, and REMAND with instructions to dismiss the petition in its entirety.




         9
            In any event, we have reviewed the district court’s rulings as to claims two and five of the habeas petition,
as well as the corresponding arguments advanced by Petitioner’s counsel in the court below, and we are satisfied that
the district court did not err in its disposition of these claims.